Citation Nr: 0211330	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  01-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, characterized as emphysema.

(The issue of entitlement to service connection for a lung 
disorder, characterized as emphysema, will be the subject of 
a later decision.)



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953, and from August 1954 to March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a lung (emphysema) disorder.  

In a decision dated in July 1995, the RO denied service 
connection for a lung condition (emphysema).  The appellant 
did not file a notice of disagreement with this decision and 
it became final.  

The veteran testified at a videoconference hearing before the 
Board Member signing this document in March 2002.  A 
transcript of the hearing testimony is on file.

The Board has determined that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a lung disorder.  However, before deciding 
this issue on a de novo basis, the Board is undertaking 
additional development pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a) (2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for a lung condition (emphysema) on the merits by 
a decision dated in July 1995.  This decision is final.

2.  The evidence received since the RO's July 1995 decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision dated in July 1995, which denied 
service connection for a lung condition (emphysema), is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001).

2.  New and material evidence has been received since the 
RO's July 1995 decision denying the appellant's claim for 
service connection for a lung condition (emphysema); thus the 
claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7104, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Additionally, on August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The effective date for the final rule 
is generally November 9, 2000.  However, the changes to 38 
C.F.R. § 3.156(a) are effective prospectively for claims 
filed on or after August 29, 2001.  Since the veteran's claim 
was filed in March 2001, the changes to 38 C.F.R. § 3.156(a) 
are not applicable to this claim.

In view of the favorable decision reached in this decision, 
the Board finds that VA has substantially complied with the 
requirements of the VCAA.

Law and Regulations.  The Board notes that unappealed rating 
decisions are final with the exception that a claim may be 
reopened by submission of new and material evidence.  When an 
appellant seeks to reopen a claim, the Board must first 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and it must, by itself or in connection with 
evidence previously assembled, be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Background.  The RO initially denied the veteran's claim for 
a lung disorder by rating decision dated in July 1995 on the 
basis that the service medical records were negative for 
complaints of or treatment for any chronic lung disorder.  He 
failed to file a notice of disagreement and this decision 
became final.   

The veteran filed another claim for service connection for a 
lung disorder in March 2001, which was denied by the RO in 
June 2001 on the basis that no new and material evidence had 
been submitted to reopen the case.  While acknowledging that 
the veteran had a confirmed diagnosis of severe chronic 
pulmonary disease and required oxygen 24 hours a day, the RO 
found that the evidence did not constitute new and material 
evidence because although it was new evidence it was not 
directly relevant to the issue of service connection for a 
lung disorder.

The veteran testified in March 2002 that he complained about 
his lungs in service after a gasoline stove explosion.  
Service records noted that he complained of chest pain and 
revealed old TB scars on his lungs.  He never suffered from 
TB but these scars apparently were noted in service.  His 
testimony provided additional information as to the nature of 
the stove explosion and his involvement in this incident, as 
well as areas of his lung injuries not previously discussed 
by the RO.  Further, more recent outpatient treatment records 
have been associated with the claims file reflecting 
pertinent treatment.  In addition the Board notes that there 
are two large envelopes containing service medical records 
bound into the claims file.  Although they are marked on the 
outside of the envelope as "noted 7-15-95" and initialed, 
they apparently were added to the file after the veteran 
reopened his claim in March 2001.  As the veteran's 
testimony, statements, outpatient treatment records and 
additional service medical records focus on the veteran's 
current complaints and contain additional evidence which may 
not have been considered previously, the Board is of the 
opinion that they bear directly and substantively on the 
matter under consideration and are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a lung disorder, 
characterized as emphysema, is reopened and the appeal is 
granted to this extent. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

